Exhibit CHARTER COMMUNICATIONS, INC AND SUBSIDIARIES RATIO OF EARNINGS TO FIXED CHARGES CALCULATION (In millions) Year Ended December 31, 2009 Predecessor Successor Predecessor Prior Charter January 1 through Period from December 1 through Combined January 1 through Year Ended December 31, November 30, December 31, December 31, 2005 2006 (1) 2007 (1) 2008 (1) 2009 2009 2009 Earnings Income (Loss) from Operations before Noncontrolling Interest and Income Taxes $ (853 ) $ (1,241 ) $ (1,318 ) $ (2,550 ) $ 9,748 $ 10 $ 9,758 Fixed Charges 1,825 1,908 1,868 1,912 1,104 69 1,173 Total Earnings $ 972 $ 667 $ 550 $ (638 ) $ 10,852 $ 79 $ 10,931 Fixed Charges Interest Expense $ 1,764 $ 1,860 $ 1,831 $ 1,872 $ 999 $ 68 $ 1,067 Interest Expense Included Within Reorganization Items, Net - 78 - 78 Amortization of Debt Costs 54 41 30 33 21 - 21 Interest Element of Rentals 7 7 7 7 6 1 7 Total Fixed Charges $ 1,825 $ 1,908 $ 1,868 $ 1,912 $ 1,104 $ 69 $ 1,173 Ratio of Earnings to Fixed Charges (2) - 9.83 1.14 9.32 (1) Years ended December 31, 2008, 2007 and 2006 have been restated to reflect the retrospective application of FSP APB 14-1.Earlier periods have not been restated and therefore are not comparable. (2)Earnings for the years ended December 31, 2005, 2006, 2007, and 2008 were insufficient to cover fixed charges by $853 million, $1.2 billion, $1.3 billion, and $2.6 billion, respectively. As a result of such deficiencies, the ratios are not presented above.
